United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                          July 7, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 05-41637
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

                          DANIEL ESTEBAN ORTEGA,

                                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:05-CR-215-ALL
                      --------------------

Before JONES, Chief Judge, and SMITH and GARZA, Circuit Judges.

PER CURIAM:*

     Daniel    Esteban    Ortega   appeals   his   ten-month    sentence      of

imprisonment following his guilty plea conviction for transporting

an unlawful alien within the United States.        Ortega argues that the

district court committed plain error by considering that Ortega had

not cooperated with the Government in deciding to sentence him to

imprisonment rather than probation.           This was not error.            See

Roberts v. United States, 445 U.S. 552, 557-58 (1980); United

States v. Dickson, 712 F.2d 952, 955 (5th Cir. 1983).


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Ortega argues that consideration of his lack of cooperation

violated his Fifth Amendment privilege against self-incrimination.

He did not assert the privilege in the district court and, thus,

this issue is deemed waived.   See Roberts, 445 U.S. at 559; United

States v. Pool, 660 F.2d 547, 556 (5th Cir. 1981).

                                                         AFFIRMED.